Benning, J.
concurring.
Were the charters of these two associations valid?
If they were, a new trial ought, as a matter of course, to be granted; for, in what the associations have done, they have only followed their charters.
The charters were valid if the acts of the Legislature referring to them were valid. One of these acts was as follows: “ That the members of the Macon Building and Loan Association, of the city of Macon, their successors and assigns, be and they are hereby, made and created, a body politic and corporate, for the purpose of their association, and under the constitution and by-laws heretofore adopted by them, with *615power to sue and be sued, and to make and adopt all such rules and regulations, and amendments of their said constitution and by-laws as they may deem advisable, with power to receive and hold and dispose of any and all property, conveyed or mortgaged as security for any loan or debt; and no member of said association shall transfer any portion of his or her shares or interest therein without consent of the directors, unless all debts and loans due from him or her shall be paid. Acts 1854, 379.
The other of the two acts was the same as this, mutatis mutandis. Acts of 1856, 432.
Were these two acts valid ? It was said that they were not, and for two reasons.
1st That the constitutions to which they refer had not been read three times along with them in the Legislature.
2d. That they had to depend for their application to their subjects, on parol evidence.
But those constitutions do not make any part of the acts. The acts are entire without the constitutions. One writing may refer to another, without making that other a part of itself. A writing may refef to an object other than another writing, as a man, or a lot of land. In such a case it is impossible that the objects can become a part of the writing. If the object referred to be a writing, there does not exist this, impossibility, it is true; but then, neither does there, exist any necessity that the writing referred to should become a part of the writing that refers to it.
Again, if we say that an act of the Legislature referring to another act, or other thing in writing is void, provided the thing referred to be not read three several times with the act, we shall have to say that many acts, and some of them very important ones, are void.
Take the adopting act of 1784. That act adopts a great number of statutes, British and Colonial, to say nothing of the whole body of the “ common law;” and does so merely by referring to them, and that in a way painfully general. *616Not one of the adopted acts was read three times in the Legislature at the time when the adopting act was on its passage. The constitution of 1777, equally with the present constitution, required “ all laws and ordinances” to “ be read three times.” Walker’s Dig. 9.
It is not one time in many that, in an amending act, the amended act is recited verbatim, and therefore not one time in many, that the amended act is read three times.
There are many acts referring, in a general way, to the charters, and the ordinances of municipal corporations ; there are acts referring, in a general way, to deeds, grants, assignments, registrations. It is useless to go further in this direction. The consequence of holding these two acts void because the constitutions to which they refer, were not read three times in the Legislature, would be serious.
Parol evidence is admissible, in order to apply a statute to its subject, in the same way in which it is admissible to apply any other writing to its subject. This is a doctrine of necessity. Suppose a statute be passed in favor of John Smith, soldier. Is not evidence of any sort admissible on the question, whether the claimant under the act is the right John Smith ?
I think the two acts were constitutional.